  Case: 1:16-cv-02895 Document #: 261 Filed: 12/11/19 Page 1 of 5 PageID #:3103



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


RENETRICE R. PIERRE,
individually and on behalf
of others similarly situated,

                      Plaintiffs,          Case No. 16 C 2895

           v.                              Judge Harry D. Leinenweber

MIDLAND CREDIT MANAGEMENT,
INC.,

                       Defendant.


                                   ORDER
     Plaintiffs’ Motion for Incentive Award (Dkt. No. 240) is

granted in part.      The Court awards Renetrice Pierre $4,000.00, to

be paid from the class judgment. The status hearing date of

February 11, 2020, shall stand, at which point the Court will rule

on Plaintiffs’ proposed distribution plan.

                               STATEMENT
     Plaintiff Renetrice Pierre, on behalf of a class of others

similarly situated, brought suit against debt collector Defendant

Midland   Credit    Management,     Inc.   for   violating     the   Fair   Debt

Collection Practices Act (FDCPA), 15 U.S.C. § 1692e. In its summary

judgment opinion, this Court found that Midland Credit’s debt

collection letter was misleading as a matter of law, in violation

of 15 U.S.C. § 1692e. Pierre v. Midland Credit Mgmt., Inc., No. 16
  Case: 1:16-cv-02895 Document #: 261 Filed: 12/11/19 Page 2 of 5 PageID #:3103



C 2895, 2018 WL 723278, at *7 (N.D. Ill. Feb. 5, 2018). This case

proceeded to a jury trial on September 9, 2019. On September 10,

2019, the jury returned a verdict in Plaintiffs’ favor, awarding

$7.27 to Pierre on her individual claim, and $350,000 to the class.

(See J., Dkt. No. 220.) The parties have briefed a proposed class

distribution plan, on which the Court has not yet ruled, and have

begun   briefing     Plaintiffs’     attorneys’      fees     petition        (which

briefing is currently stayed pending appeal of the judgment to the

Seventh Circuit). Pierre now moves for an incentive award.

     Because a named plaintiff is “an essential ingredient of any

class   action,”    an   incentive     award    is   appropriate     if       it   is

“necessary to induce an individual to participate in the suit.”

Cook v. Niedert, 142 F.3d 1004, 1016 (7th Cir. 1998); see also

Camp Drug Store, Inc. v. Cochran Wholesale Pharm., Inc., 897 F.3d

825, 834 (7th Cir. 2018). In deciding whether such an award is

warranted, relevant factors include: the actions the plaintiff

took to protect the interests of the class; the degree to which

the class benefited from those actions; and the amount of time and

effort the plaintiff expended in pursuing the litigation. Id.

     The FDCPA is silent on incentive awards. The FDCPA’s civil

liability    provision, 15 U.S.C. § 1692k,           provides    that     a    debt

collector found to have violated the statute is liable for: (1)

actual damages; (2) additional damages of up to $1,000 in an

individual    action;    (3)   additional      damages   of   “the   lesser        of

                                     - 2 -
  Case: 1:16-cv-02895 Document #: 261 Filed: 12/11/19 Page 3 of 5 PageID #:3103



$500,000 or 1 per centum of the net worth of the debt collector”

in a class action; and (4) costs and reasonable attorneys’ fees as

determined    by   the    court. See      15   U.S.C.    § 1692k(a). Defendant

contends that the FDCPA prohibits incentive awards because it

expressly limits recovery of a named plaintiff to actual damages,

costs of the action, and statutory damages of up to $1,000.

Defendant claims that by awarding Pierre an incentive payment, the

Court would be exceeding the maximum recovery Congress allowed for

a TCPA violation.

     Defendant’s argument falls flat because the Seventh Circuit

has upheld incentive awards for a named plaintiff vindicating

rights under a federal statute that caps damages. In Camp Drug

Store, Inc. v. Cochran Wholesale Pharm., Inc., 897 F.3d 825 (7th

Cir. 2018), the Seventh Circuit affirmed an incentive award for a

named plaintiff in a Telephone Consumer Protection Act (“TCPA”)

class action. The TCPA allows recovery of either actual damages or

$500 in statutory damages for each violation; it also provides for

treble   damages    for   knowing    or    willful      violations.   47   U.S.C.

§ 227(b)(3). While the Seventh Circuit held that an incentive award

of $1,000 for the TCPA named plaintiff was appropriate given “how

little exertion the named plaintiffs expended in pursuing this

action,” the court did not dispute that the plaintiff was eligible

for an incentive award. Camp Drug Store, 897 F.3d at 835.



                                     - 3 -
  Case: 1:16-cv-02895 Document #: 261 Filed: 12/11/19 Page 4 of 5 PageID #:3103



       Additionally, in Cook v. Niedert, 142 F.3d 1004 (7th Cir.

1998), the Seventh Circuit approved a $25,000 incentive award for

the named plaintiff in an Employee Retirement Income Security Act

(“ERISA”) class action. Id. at 1016. Though ERISA does not cap

damages, the statute is silent on incentive awards; the Seventh

Circuit upheld that award regardless.

       Moreover, district courts have approved incentive awards for

named plaintiffs in FDCPA class actions. See Baez v. LTD Fin.

Servs., L.P., No. 615CV1043, 2019 WL 2223773, at *7 (M.D. Fla.

May 23, 2019) (noting that the court had already approved a $2,500

plaintiff incentive award following jury trial in FDCPA case, to

be paid out of the common fund for the class); see also Rodriguez

v. Dynamic Recovery Sols., LLC, No. 14-CIV-20933, 2015 WL 178161,

at *3 (S.D. Fla. Jan. 14, 2015) (granting preliminary approval of

FDCPA   class   settlement     and   allowing    two   named    plaintiffs        to

petition for incentive awards).

       Simply put, incentive awards are judicial creations, and

apart from whistleblower laws, Defendant will be hard-pressed to

find    a   federal     statute      that    expressly     authorizes      them.

Nevertheless, the Seventh Circuit has repeatedly upheld them.

Therefore, a named plaintiff in an FDCPA class action can be

eligible for an incentive award.

       The Court turns to what amount of award is appropriate for

Pierre. Pierre asks for $6,186.24, highlighting the actions she

                                     - 4 -
  Case: 1:16-cv-02895 Document #: 261 Filed: 12/11/19 Page 5 of 5 PageID #:3103



took to protect the interests of the class: provided background

facts and documents that were incorporated into the complaints;

responded    to    discovery      requests;      sat    for    a     deposition;

participated in multiple settlement conferences with magistrate

judges; met with class counsel to prepare for trial; was present

throughout the jury trial; and testified at trial. The Court agrees

that, in contrast with the Camp Drug Store plaintiff, Pierre

substantially     participated     in   this   litigation.     See    Camp   Drug

Store, 897 F.3d at 835. And her efforts resulted in a judgment

that will benefit the class. See Cook, 142 F.3d at 1016. However,

due to the size of the judgment—$350,000, to be split among a class

of 68,736 people—the Court will reduce the requested award to

protect the amount of funds available to the class. The Court

awards Pierre $4,000.00, to be paid from the class fund, as an

incentive for serving as a named plaintiff in this case.




                                             Harry D. Leinenweber, Judge
                                             United States District Court

Dated: 12/11/2019




                                     - 5 -
